—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
*810Upon review of the record, we conclude that the Board’s determination that claimant was not totally unemployed during the relevant time period is supported by substantial evidence. Although claimant disclosed that he was an officer of a business corporation when filing his claim for benefits, he did not disclose his numerous corporate activities during this interval. These activities included drawing checks on the corporate account and itemizing these payments as business expenses on the corporate income tax return, soliciting business for the corporation and employing corporate money to expand the business. Because these activities took place at the same time claimant was collecting benefits and representing that he was not working, there is also evidence to support the determination that claimant made willful misrepresentations to obtain benefits.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.